


115 HRES 1162 EH: Expressing the sense of the House of Representatives with respect to Ukraine, and for other purposes.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1162
In the House of Representatives, U. S.,

December 11, 2018

RESOLUTION
Expressing the sense of the House of Representatives with respect to Ukraine, and for other purposes.
 
 
Whereas the United States is committed to supporting international norms and agreements governing the peaceful relations between countries;  Whereas the Russian Federation has repeatedly violated international norms and agreements by its continuing aggression against Ukraine, including directing and arming separatist forces in eastern Ukraine and forcibly occupying and illegally annexing the Ukrainian territory of Crimea; 
Whereas the Russian Federation continues to foment conflict in Ukraine in order to undermine the Ukrainian Government and economy;  Whereas these actions have caused tremendous suffering for the Ukrainian people, with thousands of Ukrainians killed both in battle and in their homes, and hundreds of thousands made refugees; 
Whereas the Russian Federation continues to deny any responsibility for the destruction of Malaysian Airlines flight 17 over Ukraine, which killed 298 innocent civilians;  Whereas the Russian Federation has continuously failed to meet its commitments under the Minsk II agreement; 
Whereas the United States and its allies and partners around the world continue to support the Ukrainian people in their efforts to strengthen their government, economy, and military in order to bring peace and prosperity to their country and to the surrounding region;  Whereas the United States and its allies and partners around the world have imposed punitive sanctions and other measures against the Russian Federation for its continued aggression against Ukraine, including its occupation of Crimea; 
Whereas the Russian Federation continues to expand its aggression against Ukraine, including militarization of the Azov Sea and blockading the Kerch Strait in contravention of international norms and agreements;  Whereas, on November 25, 2018, the Russian Federation fired upon and rammed Ukrainian vessels attempting to pass through the Kerch Strait and seized the Ukrainian vessels and their crews: Now, therefore, be it 
 
That the House of Representatives— (1)condemns the Russian Federation’s firing upon, ramming, and seizing Ukrainian vessels and crews attempting to pass through the Kerch Strait on November 25, 2018, as violations of binding international norms and agreements; 
(2)calls on the Russian Federation to immediately return the Ukrainian vessels and their crews to Ukraine;  (3)calls on the Russian Federation to cease its violation of Ukraine’s sovereignty and its efforts to prevent Ukrainian vessels from transiting the Kerch Strait, as is Ukraine’s right under international norms and agreements; 
(4)reaffirms the United States commitment to provide the people of Ukraine with political, economic, and security assistance to enable them to secure their independence, democracy, and prosperity; and  (5)encourages the President and allies and partners of the United States to hold the Russian Federation accountable for its ongoing aggression against Ukraine. 

Karen L. Haas,Clerk.
